DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     CHARLES JAMES LAWN, JR.,
                            Appellant,

                                    v.

  DR. DONALD WOOD, D.O.F.A.C.E.P., MARTIN MEDICAL CENTER,
           INC., and FRANK NICHOLAS GARCIA, M.D.,
                          Appellees.

                     Nos. 4D18-505 & 4D18-1096

                           [January 31, 2019]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, Martin County; William L. Roby, Judge; L.T. Case No. 17-706-CA.

   Charles James Lawn, Jr., Jasper, pro se.

   Michael R. D’Lugo of Wicker, Smith, O’Hara, McCoy & Ford, P.A.,
Orlando, for appellee Frank Nicholas Garcia, M.D.

  Jessica L. Latour and Eugene L. Ciotoli of Bobo, Ciotoli, White &
Russell, P.A., Palm Beach Gardens, for appellee Dr. Donald Wood,
D.O.F.A.C.E.P.

PER CURIAM.

   Affirmed.

MAY, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.